DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “roller assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter “roller assembly.”  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1.  The limitation “roller assembly” has not been defined in the Specification.  Based on the understanding that term “assembly” means “a group of parts that are connected and form one unit” (OneLook online dictionary), the scope of the limitation “roller assembly” is indefinite since Applicant has not defined what group of parts form the “roller assembly.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton (US 1,712,040) in view of Mader et al. (US 5,609,371).
Houghton discloses;
Claim 1. A dipper door trip assembly comprising: a dipper (6); a dipper door (7) pivotally coupled to the dipper; a linkage assembly (11 and related actuation components) including an elongate, sliding latch bar (11) disposed at least partially in the dipper door, wherein the sliding latch bar is configured to slide linearly relative to the dipper door; a latch keeper (13) coupled to the dipper (Pg. 1 and Fig. 1 and 6). 
Claim 6. The dipper door trip assembly of claim 1, further comprising a trip motor (17-20) coupled to the linkage assembly (Pg. 1 and Fig. 4). 
Claim 7. The dipper door trip assembly of claim 6, wherein the linkage assembly includes an upper link arm (41 and 42) coupled to the trip motor, the upper link arm pivotally coupled to the dipper door at a pivot point (40) (Pg. 2 and Fig. 6).
Claim 8. The dipper door trip assembly of claim 7, wherein the linkage assembly further includes a connecting rod (47) coupled to the upper link arm (Pg. 3 and Fig. 5-6).
Claim 9. The dipper door trip assembly of claim 1, further comprising a latch bar housing (disclosed as “suitable guides”) disposed within the dipper door, wherein the latch bar housing is sized and shaped such that the latch bar is configured to slide linearly within the latch bar housing, wherein the latch bar housing includes an opening (Fig. 6) through which a portion of the latch bar is configured to extend linearly (Pg. 1 and Fig. 6).
Claim 10. A mining machine comprising: a boom (4); a handle (5) coupled to the boom; and the dipper door trip assembly of claim 1, wherein the dipper is coupled to the handle (Fig. 1).
Claim 11. The mining machine of claim 10, further comprising tracks (2), a turntable (Fig. 1) coupled to the tracks, and a revolving frame (1) coupled to the turntable, wherein the boom is coupled to the revolving frame.
	Houghton further discloses;
Claim 1. A roller assembly (24 and shaft to which it’s mounted on) for facilitating latching of lever arm 16 (Pg. 1 and Fig. 3).
Claim 2. The roller assembly includes a roller (24), configured to directly contact and roll across a surface (25) of the lever arm (Pg. 1-2 and Fig. 3).
Houghton does not recite;
Claims 1 and 2. The roller assembly is configured to facilitate sliding of the latch bar as the latch bar slides linearly with respect to the dipper door, and configured to directly contact and roll across a surface of the latch bar as the latch bar slides through the latch keeper. 
	However, Mader discloses a linear sliding latch bar (28) that engages with a keeper (Fig. 3b), and further discloses;
Claims 1 and 2. The keeper has a roller for reducing wear on the latch bar.
.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton in view of Mader.
Mader further discloses;
Claim 3. The roller assembly is a separate component (Fig. 3b). 
Claim 4. The roller assembly includes roller journals (annotated Fig. 3b, below). 
Claim 5. The roller journals are fastened to the latch keeper (Fig. 3b).
Houghton, as modified by Mader, is silent to;
Claim 3. The roller assembly is a replaceable component. 
Claim 4. The roller assembly includes a metal pin, wherein the metal pin is a roller configured to rotate about the roller journals. 
	However, the Examiner takes Official Notice that making components replaceable is within the knowledge of one of ordinary skill in the art, that making components out of metal is within the knowledge of one of ordinary skill in the art, and having the roller rotate about the roller journals is within the knowledge of one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have made the roller assembly replaceable so that the entire dipper would not have to be replaced if the roller assembly needed to be replaced, to have made the pin out of metal to reduce its wear due to use, and to rotate the roller about the journals so that the journals could be securely fastened to the latch keeper.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Houghton and Mader, and further in view of Kondratuk et al. (US 2006/0208496), hereinafter Kondratuk.
Houghton does not recite an insert coupled to the latch bar.
However, Kondratuk teaches a latch bar (100) includes an insert (101) on the first end (Paragraph 59 and Figure 15).
Therefore, in view of Kondratuk’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Houghton's latch bar to include an insert to provide a low friction contact surface for engaging the latch keeper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 10,745,883.  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 11 of U.S. Patent No. 10,745,883 in view of Houghton. 
The claimed invention of Claim 11 of U.S. Patent No. 10,745,883 does not recite tracks, a turntable coupled to the tracks, and a revolving frame coupled to the turntable, wherein the boom is coupled to the revolving frame.
However, Houghton discloses a mining machine (Fig. 1) having a boom (4), and further discloses the mining machine having tracks (2), a turntable (Pg. 1, Ln. 76, and Fig. 1) coupled to the tracks, and a 
Therefore, in view of Houghton’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of U.S. Patent No. 10,745,883 to include tracks to provide a more stable base to the mining machine, and to include a turntable and a revolving frame so that an operator could operate the machine in a 360 degree radius around the base without moving the base.



    PNG
    media_image1.png
    361
    410
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652